Soule, J.
It appears from the answer of the trustees that the principal defendant so managed, in the performance of his contract to paint the trustees’ house, that through his fault incumbrances existed on the land where the house stood, in favor of workmen employed by the defendant in doing the work. These incumbrances the defendant failed to remove, and they existed when the writ was served on the trustees. The proceed^ ings by the workmen to enforce their liens did not create the liens, nor change the state of affairs between the defendant and the trustees. As the trustees had paid the defendant, before the writ was served, the whole contract price of the work done, less the amount necessary to remove the incumbrances on their land thus created, there were no funds in their hands which they ought in equity or good conscience to be required to pay to the defendant, and, therefore, none which can be held by foreign attachment. Judgment affirmed.